DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 1, the recitation of “an air inlet provided in the outer skin” in line 8, and the recitation of “an air outlet provided in the outer skin” in line 12, must be shown or the feature(s) canceled from the claim(s). Specifically, claim appears to require two separate provisions in the outer skin for an air inlet and an air outlet (see also the related rejection under §112(b) detailed hereinbelow). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AIRFOIL FOR FLOW CONTROL INCLUDING A COMMON INLET/OUTLET DEVICE CONNECTED TO A POROUS SECTION.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1, lines 8-10 recite “an air inlet…configured to cause an overpressure in the pressure chamber” and in line 21 recites “the air inlet is formed as an opening” which taken together is indefinite. While the air inlet is configured to allow in a flow of air so as to create overpressure in the pressure chamber, the air inlet itself is not actually doing any work such that it can be considered to “cause” an event to happen, as it is just a static object with no moving parts, i.e., an opening. The performance of the opening is entirely dependent on its circumstances (i.e., the flight characteristics of an aircraft). The similar recitation in lines 12-14 regarding “cause an underpressure” is likewise rejected. Dependent claims 2-15 fail to cure the deficiency.
	Claim 1, line 8 recites “an air inlet provided in the outer skin”, line 12 recites “an air outlet provided in the outer skin”, and lines 17-18 recite “wherein the air inlet and the air outlet are integrated in a common inlet/outlet device” which is indefinite, because the air inlet and air outlet are recited previously in the claim as being two distinct elements of the invention. It is unclear how the air inlet and air outlet can separately be “provided in the outer skin” and then subsequently “integrated in a common air inlet/outlet device” in light of Applicant’s disclosure, which specifically shows only a single embodiment of the invention wherein the air inlet and air outlet are combined. Indeed the combination of the air inlet and air outlet appears to be the entire thrust of the invention. The fact that the air inlet/outlet device is capable of functioning as an air inlet or an air outlet, depending on the circumstances, does not mean that it can be claimed as two distinct elements and then additionally claimed as a combined element. Dependent claims 2-15 fail to cure the deficiency.
	Claim 2 recites “wherein the air inlet is formed by the inlet/outlet device comprising an inward-pivoting door” which is indefinite, because it is unclear whether the claim is saying that the air inlet (which from claim 1, is formed as an opening) is formed by the door itself. It is unclear how a door can form an opening, given that the opening is necessarily an opening in a surface, e.g., the outer skin. Dependent claims 3-8 fail to cure the deficiency.
Claim 10 recites “the side walls” which lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakurai et al. (US 2012/0280088 A1), hereinafter Sakurai.
Regarding claim 1, Sakurai discloses an airfoil for flow control (airfoil 22; fig. 1; abstract, regarding a method of operating a door assembly), comprising 
an outer skin in contact with an ambient air flow (exterior skin 34; fig. 2), wherein the outer skin extends between a leading edge and a trailing edge with two opposite lateral sides (figs. 1 and 2), and surrounds an interior space (as shown in figs. 3 and 4), and wherein the outer skin comprises a porous section in the area of the leading edge (porous skin 30; fig. 2), 
a pressure chamber arranged in the interior space (suction cavity 38; fig. 3), wherein the pressure chamber is fluidly connected to the porous section (as shown in fig. 3), 
an air inlet provided in the outer skin (opening 114; fig. 3), wherein the air inlet is fluidly connected to the pressure chamber and configured to cause an overpressure in the pressure chamber such that air discharges through the porous section into the ambient air flow (as shown in fig. 3), and 
an air outlet provided in the outer skin (114; fig. 4), wherein the air outlet is fluidly connected to the pressure chamber and configured to cause an underpressure in the pressure chamber such that air of the ambient air flow is sucked in through the porous section (as shown in fig. 4), 
wherein the air inlet and the air outlet are integrated in a common inlet/outlet device (laminar flow control system 72; figs. 1-3) that is arranged in one lateral side of the outer skin (as shown in fig. 1) and that is configured to selectively let air in from the ambient air flow or discharge air into the ambient air flow (as shown in figs. 3 and 4), and
the air inlet is formed as an opening that is flush with the outer skin (as shown in figs. 3 and 4).

Regarding claim 9, Sakurai discloses the invention in claim 1, and further discloses wherein the inlet/outlet device (72) has two opposite walls (walls of diffuser ramp 78; fig. 3) that proceed in a diverging manner in a direction from the leading edge to the trailing edge (as shown in fig. 3).

Regarding claims 12 and 13, Sakurai discloses the invention in claim 1, and further discloses wherein the air inlet/air outlet (114) is connected to the pressure chamber (38) via an inlet duct/outlet duct (diffuser 74; fig. 3).

Regarding claim 14, Sakurai discloses the invention in claim 13, and further discloses wherein at least parts of the inlet duct and the outlet duct (74) are formed integrally (as shown in fig. 3).

Regarding claim 15, Sakurai discloses an aircraft (aircraft 10; fig. 1) comprising an airfoil according to claim 1 (as per the rejection of claim 1 detailed hereinabove).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2012/0280088 A1), hereinafter Sakurai, in view of Aulehla et al. (US 4,836,473 A), hereinafter Aulehla.
Regarding claim 2, Sakurai discloses the invention in claim 1, and further discloses wherein the air inlet is formed by the inlet/outlet device comprising a door (door assembly 100; figs. 3 and 4), -4-Thomas HEUER et al.Docket No.: AHB-6158-15wherein the door is pivotable between a closed position where the ambient air flow is inhibited from passing through the outer skin and entering the airfoil (a shown in fig. 6), and an inlet position where the ambient air flow may pass through the outer skin into the airfoil (as shown in fig. 3, although Examiner notes that air is also free to pass through the outer skin in fig. 4, depending only on the direction of the ambient air flow), and wherein in the closed position the door is flush with the outer skin (as shown in fig. 6), and in the inlet position a channel is formed between the door and an edge of the opening for ambient air flow to pass through the outer skin into the airfoil (as shown in figs. 3 and 4).
Sakurai does not appear to specifically disclose wherein the door is an inward-pivoting door.-4-Thomas HEUER et al.Docket No.: AHB-6158-15
However, Aulehla is in the field of boundary layer influencing members for aircraft (abstract) and teaches wherein the door is an inward-pivoting door (flap 14; fig. 2 and 3)-4-Thomas HEUER et al.Docket No.: AHB-6158-15.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the airfoil of Sakurai such that the door is an inward-pivoting door as taught by Aulehla in order to ensure that the door does not create additional drag while in the inlet position.

Regarding claim 3, Sakurai as modified discloses the invention in claim 2, and further discloses wherein the door is mounted to the airfoil by a first hinge (second door hinge 152; fig. 4), wherein the first hinge is arranged at that side of the door facing the leading edge (as shown in fig. 4).

Regarding claim 4, Sakurai as modified discloses the invention in claim 3, and further discloses claim 3, wherein the first hinge (152) has a vertical first hinge axis (154; as shown in figs. 1-3; Examiner additionally notes that no reference frame for the airfoil has been established (i.e., an airplane in general, what part of an airplane, etc.), therefore whether or not the axis is vertical just depends on its relative orientation at any given time).

Regarding claim 8, Sakurai as modified discloses the invention in claim 3, and further discloses wherein the air outlet is formed by the door (door assembly 100) being pivotable about the first hinge (152) outwards into the ambient air flow, so that air from inside the airfoil may pass through the outer skin to the ambient air flow (as shown in fig. 4).

Allowable Subject Matter
Claims 5-7 and 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647